DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2021 has been entered.
 Claims 1-19 and 36 have been cancelled.  Claim 21 has been amended.  Claims 20 and 22-33 have been withdrawn. 
Claims 21, 34, 35, and 37-44 are under examination.

2.	All obviousness-type rejections set forth in the final Office action of 6/10/2021 are withdrawn in response to the amendment to introduce the limitation of “two different human variable region gene variants” in claim 21.
	New grounds of rejection are set forth below.



Claim Objections
3.	Claim 1 is objected to because of the recitation “human variable region gene segment variants of the same type”.  Appropriate correction to “human variable region gene segment variants” is required.

Maintained Rejections
Double Patenting
4.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 21, 34, 35, and 37-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15, 17-19, 49-55, 59, 61-64, 72-94 of copending Application No. 14/220,099 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the same method for providing a human variable gene segment repertoire, the method comprising the step of providing a population of non-human vertebrates comprising a repertoire of human variable gene segments.  Thus, the instant claims and the application claims are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s remarks are acknowledged; however, the rejection will be maintained until a terminal disclaimer is filed or claims are amended to obviate the rejection.

New Rejections
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 21, 34, and 37-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (Nature Biotechnol., 2014, 32: 356-363), in view of both Romo-Gonzales et al. (Human Immunology, 2005, 66: 732-740) and Liu et al. (Immunogenetics, 2003, 55: 336-338).
Lee et al. teach a population of transgenic mice comprising in their genome an exogenous human heavy chain locus inserted upstream of the mouse heavy chain constant region, the exogenous locus comprising human VH gene segments (including VH3-23) and JH gene segments; the transgenic mouse also comprises in its genome several human V[Symbol font/0x6C], V[Symbol font/0x6B], J[Symbol font/0x6C], J[Symbol font/0x6B], and D (including D2-2) gene segments (claims 34 and 37-44); each of the human VH gene segments is present as one allele, where the VH3-23 allele is VH3-23*04 (see Abstract; p. 357, column 1, first full paragraph; paragraph bridging columns 1 and 2; p. 358; p. 360, column 2, second full paragraph; Supplementary Fig. 1b; Supplementary Table 1).  Lee et al. teach that the transgenic mouse are useful for producing new therapeutic antibodies such as anti-CD40L and anti-hemolysin A (Hla) antibodies (see Abstract; paragraph bridging p. 360 and 361; p. 362, column 1, second full paragraph; p. 363, column 1).
Lee et al. do not teach that the population comprises a transgenic mouse carrying in its genome a human VH3-23 allele different from VH3-23*04 (claim 21).  Romo-Gonzales et al. teach that diversification via allelism contributes to the diversity of the antibody repertoire; Romo-Gonzales et al. teach that V3-23 gene is present at high frequency in the human antibody repertoire and identifies subjects expressing either the VH3-23*01 or the VH3-23*04 allele (see p. 732; p. 733, column 1, first full paragraph and paragraph bridging columns 1 and 2; paragraph bridging p. 733 and 734; p. 735).  Liu et al. teach that the human VH3-23*01 allele is the most expressed VH gene in the peripheral human repertoire, being widely used by antibodies to foreign antigens, including the Hemophilus influenzae type B polysaccharide (Hib PS); Liu et al. teach that the antibodies using VH3-23*03 have higher affinity for Hib PS compared to the antibodies using VH3-23*01 and suggest using VH3-23*03 to generate antibodies with higher protective efficacy against Hemophilus influenzae (see p. 336; p. 338, paragraph bridging columns 1 and 2).  Based on the combined teachings of Romo-Gonzales et al. and Liu et al., one of skill in the art would have found obvious to modify the population of transgenic mice taught by Lee et al. via providing additional transgenic mice each comprising distinct VH alleles, including VH3-23*01 and VH3-23*03, to achieve the predictable result of obtaining a diverse population of transgenic mice capable of producing an enhanced repertoire of therapeutic antibodies.  
Thus, the claimed invention was prima facie obvious at the time it was made.

8.	Claims 21, 34, 35, and 37-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. taken with both Romo-Gonzales et al. and Liu et al., in further view of Buelow (PGPUB 2009/0098134).
The teachings of Lee et al., Rojas et al., and Liu et al. are applied as above for claims 21, 34, and 37-44.  Lee et al., Romo-Gonzales et al., and Liu et al. teach a mouse and not a rat (claim 35).  Buelow teaches that rats could be used to obtain humanized antibodies (see [0011]; [0155]; [0166]).  Modifying the teachings of Lee et al., Romo-Gonzales et al., and Liu et al. by replacing the mice with rats would have been obvious to one of skill in the art to achieve the predictable result of providing a repertoire of humanized antibodies with diverse specificities.
Thus, the claimed invention was prima facie obvious at the time it was made.

	It is noted that none of the arguments pertains to the new rejections.

9.	No claim is allowed.  No claim is free of prior art.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633